            Case 1:20-cv-01571-DLF Document 1 Filed 06/16/20 Page 1 of 4


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

FREDDY MARTINEZ,                                   )
5810 South Kenneth Avenue                          )
Chicago, IL 60629                                  )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )
                                                   )
U.S. SPECIAL OPERATIONS COMMAND,                   )
7701 Tampa Point Blvd.                             )
MacDill Air Force Base, FL 33621                   )
                                                   )
U.S. DEPARTMENT OF DEFENSE,                        )
1155 Defense Pentagon                              )
Washington, D.C. 20301                             )
                                                   )
       Defendants.                                 )

                                         COMPLAINT

       1.    Plaintiff, FREDDY MARTINEZ, brings this Freedom of Information Act suit to

force Defendants U.S. SPECIAL OPERATIONS COMMAND and U.S. DEPARTMENT OF

DEFENSE to comply with MARTINEZ’s Freedom of Information Act request for vet records of

Conan, a special operations military working dog in the United States 1st SFOD-D (Delta Force).

Conan participated in the raid that killed the ISIS leader Abu Bakr al-Baghdadi.         Upon

acknowledging Conan’s accomplishments, President Trump identified Conan’s sex as male,

which was directly refuted by other news organizations that claimed Conan’s sex to be female.

When the controversy arose, the Pentagon countered with a description of Conan being a male

dog. MARTINEZ seeks the vet records to discern the truth regarding Conan’s sex, but the

Defendants denied the request with a “Glomar” response, claiming that merely acknowledging

the existence of these records would compromise national security.
             Case 1:20-cv-01571-DLF Document 1 Filed 06/16/20 Page 2 of 4


                                            PARTIES

        2.      Plaintiff FREDDY MARTINEZ is a member of the media and made the FOIA

request at issue in this case.

        3.      Defendant U.S. SPECIAL OPERATIONS COMMAND (“USSOCOM”) is a

federal agency and is subject to the Freedom of Information Act, 5 U.S.C. § 552.

        4.      Defendant U.S. DEPARTMENT OF DEFENSE (“DOD”) is a federal agency and

is subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

        5.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

        6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                            NOVEMBER 26, 2019, FOIA REQUEST

        7.      On November 26, 2019, MARTINEZ submitted a FOIA request to United States

Army Special Operations Command (“USASOC”) for “[d]ocuments sufficient to learn the sex of

‘Con[a]n’ the dog who is a special operations military working dog in the United States 1st

SFOD-D (Delta Force). Given that these dogs routinely get medical care, including known and

declassified medical care provided to the dog, these should be documents about Con[a]n

including sex, weight and other characteristics.” Exhibit A.

        8.      MARTINEZ also requested expedited processing and a fee waiver. Exhibit A.

        9.      On November 27, 2019, USASOC sent a link to an article and asked MARTINEZ

whether the article answers his FOIA request. Exhibit B.

        10.     After MARTINEZ clarified that the article does not satisfy the original FOIA

request, USASOC indicated that it referred the FOIA request to USSOCOM on December 2,

2019. Exhibit A at 2-3.


                                               -2-
             Case 1:20-cv-01571-DLF Document 1 Filed 06/16/20 Page 3 of 4


       11.      On December 16, 2019, USSOCOM acknowledged receipt of the request and

assigned reference number USSOCOM FOIA 2020-073. In that email, USSOCOM indicated

that “the time for completion to be approximately be 12-15 months.” Exhibit C.

       12.      On January 15, 2020, MARTINEZ asked for an estimated completion date of the

request. Exhibit D.

       13.      On January 16, 2020, USSOCOM stated that “it will be at least 12 months to

complete processing” of the FOIA request. Exhibit D.

       14.      On April 15, 2020, USSOCOM denied the request and claimed that “in

accordance with 5 U.S.C. § 552 (b)(1), via Executive Order 13526, Classified National Security

Information, paragraph 1.4, USSOCOM can neither nor deny the existence or nonexistence of

records responsive to [the] request.” Exhibit E.

       15.      Although the final response letter was dated March 20, 2020, MARTINEZ

received the denial letter via email on April 15, 2020. Exhibit E.

       16.      On April 26, 2020, MARTINEZ appealed USSOCOM’s “Glomar” response.

Exhibit F.

       17.      On April 27, 2020, USSOCOM acknowledged receipt of the appeal, assigned

reference number 20-AC-0043-A1, and claimed that it is “unable to complete [the] appeal within

the statutory time requirement.” Exhibit F.

       18.      As of the date of this filing, USSOCOM and DOD have not complied with FOIA

by improperly invoking a “Glomar” response and have produced no records responsive to the

request.

                          COUNT I – DEFENDANTS’ FOIA VIOLATION

       19.      The above paragraphs are incorporated herein.

       20.      Defendants are federal agencies, subject to FOIA.


                                               -3-
              Case 1:20-cv-01571-DLF Document 1 Filed 06/16/20 Page 4 of 4


       21.       The requested records are not exempt under FOIA.

       22.       Defendants have not complied with FOIA.

WHEREFORE, MARTINEZ asks the Court to:

       i.        declare that Defendants have violated FOIA;

       ii.       order Defendants to conduct a reasonable search for records and to produce the

                 requested records;

       iii.      enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.       award MARTINEZ attorneys’ fees and costs; and

       v.        award such other relief the Court considers appropriate.


Dated: June 16, 2020


                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Joshua Hart Burday

                                                      Attorney for Plaintiff
                                                      FREDDY MARTINEZ

                                                      Matthew Topic, D.C. Bar No. IL0037
                                                      Joshua Burday, D.C. Bar No. IL0042
                                                      Merrick Wayne, D.C. Bar No. IL 0058
                                                      LOEVY & LOEVY
                                                      311 North Aberdeen, 3rd Floor
                                                      Chicago, IL 60607
                                                      312-243-5900
                                                      foia@loevy.com




                                                -4-
